DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No preliminary amendments have been received.
Claims 1-15 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a naturally occurring phenomenon between a concentration of galectin-3 in a sample and the presence of a disease condition, namely diffuse myocardial fibrosis. This judicial exception is not integrated into a practical application because the additional elements do not add a meaningful limitation to the natural phenomenon. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well-understood, conventional, and routine.
The claims are being evaluated under the latest “2019 Revised Patent Subject Matter Eligibility Guidance” appearing in the Federal Register (published 1/7/19, vol. 84, No. 4, pp. 50-57; available at https://www.govinfo.gov/content/pkg/FR-2019-01- 07/pdf/2018-28282.pdf).  See also MPEP § 2106.04(d)(2) regarding claims reciting a natural correlation plus treatment/prophylaxis.

Step 2A of the eligibility analysis is a two-prong inquiry: 
Regarding Prong 1, the claims must be evaluated to determine if they recite a judicial exception. In the instant case, the claim(s) recite(s) “(b) measuring the sample to determine a concentration of galectin-3 biomarker present in the sample; and (c) comparing the concentration of the galectin-3 biomarker to a threshold galectin-3 concentration.” This is a judicial exception in that it reads on the abstract idea of a mental process, i.e., a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Also, the concentration of galectin-3 in samples from healthy or diseased subjects is a natural phenomenon.  
Prong 2 of Step 2A concerns whether the claims reciting a judicial exception integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application because the additional elements recited in the claims beyond the judicial exception only lead up to the judicial exception and thus fail to integrate the exception into a practical application, both individually and in combination. Specifically, claims 1-6 recite collecting a sample from a patient within seven days after an infarct episode, measuring the sample to determine a concentration of galectin-3 biomarker present in the sample, and comparing the concentration of the galectin-3 biomarker to a threshold galectin-3 concentration.  It is clear that the first two steps of the method only lead up to the third step which is the mental process. The mental process step is not integrated into a practical application, such as applying the knowledge regarding the expression levels in a subsequent affirmative step, such as a particular treatment or prophylaxis step for a Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66 (2012) at 79, wherein an additional element of measuring metabolites of a drug administered to a patient was concluded to be insignificant extra-solution activity.  Claims 7-15 recite additional treatment steps.  However, the treatment steps are recited as conditional (i.e., “administering … when the concentration of galectin-3 biomarker is equal to or greater than the threshold galectin-3 concentration”).  Accordingly, the broadest reasonable interpretation of claims 7-15 includes a scenario wherein the sample is collected, the galectin-3 levels are measured and found to be lower than the threshold value, after which no therapy is administered.  This scenario places the claims in the same situation as claims 1-6.  Furthermore, even if the claims were amended to remove the conditional language (e.g., “administering … to a patient identified as having a sample with a concentration of galectin-3 biomarker that is equal to or greater than the threshold galectin-3 concentration”), claims 7-13 and 15 only recite administration of a therapeutic agent at the most general level.  See MPEP §2106.04(d)(2), which discusses the findings in Vanda Pharm. Inc. v. West-Ward Pharm. Int’l. Ltd., 887, F.3d 1117, 125 USPQ2d 1266 (Fed. Cir. 2018).  The court found that when a method step involving treatment or prophylaxis is recited only in general terms, the step is tantamount to instructions to “apply” the exception in a generic way, which fails to integrate the mental analysis step into a practical application.
Step 2B of the eligibility analysis concerns whether claims directed to a judicial exception nevertheless provide an inventive concept. In this case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the well-understood, conventional, and routine as evidenced by Snider (US 2014/0234875 A1; published 21 August 2014).  See paragraphs [0003], [0007], [0010], [0036], [0076].  Similarly, use of serum samples and assay methods as recited in claim 6 are well-understood, conventional, and routine.  See Snider, paragraphs [0004], [0040].  
Accordingly, the claimed invention is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3-7, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Snider (US 2014/0234875 A1; published 21 August 2014).
Claim Interpretation:
Claim 1 recites a method of detecting a concentration of galectin-3 in a human patient sample that is indicative of diffuse myocardial fibrosis in the human patient, the method comprising (a) collecting a sample from a patient within seven days after an infarct episode; (b) measuring the sample to determine a concentration of a galectin-3 biomarker present in the sample; and (c) comparing the concentration of the galectin-3 biomarker to a threshold galectin-3 concentration.  The phrase “of detecting a concentration of galectin-3 in a human patient sample that is indicative of diffuse myocardial fibrosis in the human patient” is interpreted as a preamble reciting an intended use.  According to MPEP § 2111.02(II), statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Application of Prior Art Teachings to Claim Limitations:
Snider teaches a method of detecting a concentration of galectin-3 in a human patient sample, the methods comprising the steps of (a) collecting a serum sample from a patient at seven days after an infarct episode, (b) measuring the sample via immunoassay to determine a concentration of galectin-3 biomarker present in the sample, and (c) comparing the concentration of the galectin-3 biomarker to a threshold galectin-3 concentration.  See abstract, [0007], [0010], [0036], [0040], [0076].  While Snider does not explicitly recite diagnosis/prognosis of diffuse myocardial fibrosis, such 
Snider further teaches adding a method step wherein an effective amount of a therapeutic composition, such as calcium channel blockers and statins, is administered to the patient when the concentration of the galectin-3 is equal to or higher than the threshold galectin-3 concentration.  See [0007].  It is noted that calcium channel blockers and statins are traditionally administered orally.  While Snider does not explicitly state that treatment is to be initiated within 180 days after the infarct episode, Snider does discuss initiating treatment upon presentation of symptoms including a decision to hospitalize the patient (see [0084]-[0091]), thus implying immediate initiation of treatment.  This is relevant to claims 7 and 13-15.
Regarding claims 5 and 11, Snider teaches evaluation of ST2 levels as well as galectin-3, wherein elevated ST2 levels are linked to acute myocardial infarction, thus anticipating the limitation that the patient has had an infarct episode comprising an ST-segment elevation myocardial infarction.  See [0057]-[0073].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider (US 2014/0234875 A1; published 21 August 2014).
Please see discussion above regarding “Claim Interpretation”.
As discussed above, Snider teaches a method of detecting a concentration of galectin-3 in a human patient sample, the methods comprising the steps of (a) collecting a serum sample from a patient at seven days after an infarct episode, (b) measuring the sample via immunoassay to determine a concentration of galectin-3 biomarker present in the sample, and (c) comparing the concentration of the galectin-3 biomarker to a threshold galectin-3 concentration.  See abstract, [0007], [0010], [0036], [0040], [0076].  Snider further teaches adding a method step wherein an effective amount of a therapeutic composition, such as calcium channel blockers and statins, is administered to the patient when the concentration of the galectin-3 is equal to or higher than the threshold galectin-3 concentration.  See [0007].  
Snider does not explicitly teach the method wherein the threshold value of galectin-3 is exactly 10.15 ng/ml as per claims 2 and 8.  However, Snider explains that a threshold value of galectin-3 may vary depending on the methodology used.  Furthermore Snider teaches galectin-3 threshold values of 10.0 ng/ml and 11.0 ng/ml, which encompasses the threshold value recite din the claims.  See [0049]-[0050].  
Optimization of ranges is considered well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES:

    PNG
    media_image1.png
    770
    1101
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the instant application was effectively filed to modify the method of detecting a concentration of galectin-3 in a human patient sample, the methods comprising the steps of (a) collecting a serum sample from a patient at seven days after an infarct episode, (b) measuring the sample via immunoassay to determine a concentration of galectin-3 biomarker present in the sample, and (c) comparing the concentration of the galectin-3 biomarker to a threshold galectin-3 concentration, and optionally treating the subject as taught by Snider by setting the galectin-3 threshold value at 10.15 ng/ml as claimed.  There would have been a reasonable expectation of success since Snider teaches that both 10 ng/ml and 11 ng/ml could have been used as a threshold value.  The choice of using 10.15 ng/ml would have been a predictable and obvious matter of optimizing a parameter absent a showing of unexpected results.  

Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al., 2015, Scientific Reports 5:17007, DOI: 10.1038/srep17007, pp. 1-10.  Wu et al. teach that galectin-3 levels are elevated concurrently with extracellular volume fraction (ECV) in diastolic heart failure (DHF) patients, wherein ECV is a predictor of diffuse myocardial fibrosis.  See p. 2, first full paragraph; paragraph bridging pp. 5-6; Figures 1 and 2B.
Lepojärvi et al., 2015, Frontiers in Physiology 6:002000, DOI: 10.3389/fphys.2015.002000, pp. 1-6.  Lepojärvi et al. teach that elevated serum levels of galectin-3 reflect the degree of myocardial fibrosis in patients having coronary artery disease.  See abstract.
Yu et al., 2013, Circulation: Heart Failure 6(1):107-117, doi.org/10.1161/CIRCHEARTFAILURE.112.971168, pp. 1-21.  Yu et al. disclose that pharmacological inhibition of galectin-3 prevents cardiac remodeling by interfering with myocardial fibrogenesis.  See abstract. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
11 August 2021